WOLFE, Chief Justice.
I concur, but with the observation that a contract which expressly provides that the party employing the claimant is to have “no control” or “no control whatsoever” does not prevent the Industrial Commission from determining whether the so-called independent contractor was nevertheless an employee. The actual relationship depending largely but not altogether on the right of control — whether exercised or not — governs. What the parties themselves designated their relationship is of secondary importance. How they have conducted their relationship; whether there was a right of control either direct or indirect — usually determined by the conduct of the employer (I use this word in this sentence in its larger sense because an independent eontractorship is a type of employment) but also on whether the right existed although unexercised — are the real determiners. We have so held in: Stricker v. Industrial Commission, 55 Utah 603, 188 P. 849, 19 A. L. R. 1159; Gogoff v. Industrial Commission, 77 Utah 355, 296 P. 229; Parkinson v. Industrial Commission, 110 Utah 309, 172 P. 2d 136. See also my article entitled “Determination of Employer-Employee Relationships in Social Legislation,” 41 Col. L. R. 1015, June 1941.